Citation Nr: 1447168	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) of the RO in May 2010 and at a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of each hearing is of record.

When this case was last before the Board in February 2014, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

This is a paperless appeal in which the record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran asserted that he has back, bilateral leg, and bilateral foot disorders due to injuries sustained on active duty.  At a May 2010 DRO hearing, the Veteran reported he had had low back problems since he fell down a flight of steps and bilateral ankle problems since twisting them in service.  He stated that he has had trouble with his legs due to a low back disability.  

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the most recent February 2014 remand, the Board ordered further development to determine whether the Veteran's current back, ankle, and leg disabilities are etiologically related to the above in-service injuries.  As discussed below, the Board finds the February 2014 VA examination reports inadequate for adjudicative purposes.   

Back Disability

Pursuant to a February 2014 Board remand, the Veteran was afforded another VA examination in April 2014.  The VA examiner indicated review of the claims file and noted that the Veteran reported continual low back pain since service; however, "no medical evidence is available to establish this until he reportedly reinjured his back post service."  The examiner noted diagnoses of lumbosacral strain in 1976, intervertebral disc syndrome with laminectomies in 1986 and 1989, and spinal stenosis in 2010 and opined that the Veteran's back disability, including degeneration of the lumbar spine, was related to work-related injuries sustained in 1986 and after.  The VA examiner explained that there was insufficient medical evidence to establish chronicity of a low back disorder in service or continuity of symptoms until the 1986 injury; therefore, there was no link between the Veteran's low back condition on active duty and his current low back disability.

The Board finds the April 2014 VA examination report inadequate because the VA examiner failed to account for the Veteran's competent lay statements of back pain ever since a 1976 in-service injury in the opinion that there was no evidence to establish continuity of symptoms before the 1986 injury.  Further, the examiner failed to provide a rationale that adequately supported the opinion that the Veteran's current low back disability was not related to in-service injury but rather was related to work-related injuries sustained in 1986 and after.  The VA examiner's rationale did not explain why the Veteran's current low back disorder was not directly related to an in-service low back injury.

Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

Bilateral Leg Disability

In an April 2014 VA examination, the Veteran reported symptoms of bilateral lumbar radiculopathy.  The examiner found 2+ deep tendon reflexes bilaterally upon examination indicated the Veteran did not have lumbar radiculopathy and further noted that the Veteran's sensory examination could not be adequately interpreted due to unreliability of the Veteran's response.  The examiner opined that "chronicity in service" could not be established because the Veteran denied radicular symptoms related to a low back injury in service, had a normal separation examination demonstrating no evidence of a lower leg condition during service, and the Veteran did not have a lower leg condition related to an in-service injury because the current VA examination findings were not consistent with lumbar radiculopathy.

After reviewing the April 2014 VA opinion, the Board has determined that the opinion is not adequate for adjudication purposes because the examiner determined that the Veteran's bilateral leg disability was not related to an in-service injury, in part, because current VA examination findings were not consistent with lumbar radiculopathy.  However, a February 2012 VA examiner diagnosed primary demyelinating neuropathy, and VA treatment records dated in July 2010 and August 2010 show that the Veteran was assessed with hypoesthesia over the right T4-12 dermatome and mild weakness of the right lower extremity and polyneuropathy.  Moreover, the Board notes that the Veteran's bilateral leg claim is inextricably intertwined with the claim for service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim for service connection for a bilateral leg disability is remanded along with the claim for service connection for a back disability.

Bilateral Ankle Disability

In an April 2014 VA examination report, the examiner noted diagnoses of bilateral ankle sprains in 1976, and osteoarthritis of the ankles in 2014.  The VA examiner found that the left ankle's X-ray report indicated posttraumatic degenerative changes, however, the examiner found that the ankle sprains noted during active service were not noted to be severe to the extent of being considered traumatic and, "it is believed that the bilateral ankle arthritis is related to possible subsequent post-service injuries, in addition to being a normal progression due to aging.".  The VA examiner reviewed the claims file and opined that the Veteran's bilateral ankle disorder was less likely than not incurred in or caused by an in-service injury because even though he sustained ankle sprains in service, there was no medical evidence that the Veteran sought medical care while in service, no documentation regarding any continued ankle symptoms upon separation from service, or any current ankle pain or physical evidence of an ongoing bilateral ankle condition despite his prior reports of pain since leaving the service and during VA examinations and a May 2010 DRO hearing.  

The Board finds the April 2014 VA examination report inadequate because the VA examiner relied, in part, on a finding that there was no current evidence of an ongoing bilateral ankle condition at the time of the April 2014 examination although the Veteran had noted diagnoses of osteoarthritis of the ankles and a 2010 lateral malleolus defect consistent with injury of the right ankle.  In regards to direct service connection, the examiner's rationale found left ankle posttraumatic degenerative changes were not consistent with in-service reports of injury but did not provide support for an opinion on direct service connection for the right ankle that found bilateral ankle arthritis was due to aging and post-service injuries.  Further, the examiner found no evidence of a bilateral ankle disorder in service but failed to discuss the Veteran's statements at previous VA examinations and a May 2010 DRO hearing that he had bilateral ankle pain since initially twisting them in service.  The subsequent VA opinion must specifically address the Veteran's competent lay assertions of his symptoms.

Therefore, the originating agency should arrange for additional VA examinations to determine the etiology of any back, bilateral ankle, and bilateral leg disabilities present during the period of the claims.

As the case must be remanded for the foregoing reasons, the RO or the Appeals
Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from January 2014 to the present.
 
In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from January 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back, leg, and ankle disorders present during the period of the claims.  All pertinent evidence of record must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each back, leg, and ankle disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.   

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran's arthritis of the back or intervertebral disc syndrome is directly related to his in-service injury.  The examiner is directed to specifically address the Veteran's statements that he had back pain in service that continued ever since.

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran's bilateral ankle disability is directly related to his in-service injuries.  The examiner is directed to specifically address the Veteran's statements that he had bilateral ankle pain in service that continued ever since.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



